UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-6593


YIMOE SIDDHA,

                    Plaintiff - Appellant,

             v.

DONALD B. SEALING, II, Clerk of Court for Carroll County; GREGORY
HILTON, Clerk of Court for Maryland Court of Special Appeals; SCOTT A.
POYER, Clerk of Court for Anne Arundel County,

                    Defendants - Appellees,

             and

JOHN AND JANE DOE, CLERK,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Baltimore,
George L. Russell III, District Judge. (1:19-cv-00131-GLR)


Submitted: June 28, 2021                                         Decided: July 8, 2021


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Yimoe Siddha, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Yimoe Siddha appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint. Having reviewed the record and finding no reversable error, we affirm.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           3